Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-3 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the closest related prior art is Inoue et al. US 2017/00463976 which teaches a car position detector, which is configured to detect a stop position when a car of an elevator is stopped on each landing floor, the car position detector comprising: an identification plate, which is to be provided in a hoistway on each landing floor, and is configured as a metal plate having a slit pattern formed of a plurality of slits in an ascending/descending direction of the car; a sensor, which is to be provided on a car side, and includes a plurality of coils formed of N coils each being configured to output a voltage value due to an AC magnetic response by being opposed to a part of the slit pattern and generate an output value corresponding to a part of the slit pattern of the identification plate, the plurality of coils each being formed of an exciting coil and a differential type detection coil, the sensor being configured to output voltage values obtained through detection by the differential type detection coils; a signal processor configured to perform threshold processing on the output values obtained from the respective differential type detection coils to generate detection coil output; and a test coil configured to be supplied with an exciting current flowing through the exciting coil, to thereby apply a magnetic field corresponding to an amplitude of the exciting current to the differential type detection coil, wherein the signal processor is configured to: perform quadrature detection on the output value obtained from the differential type detection coil through use of the exciting current, to thereby extract an amplitude value of a component in phase with the exciting current and an amplitude value of a 
Inoue fails to teach wherein the signal processor includes: a switch configured to switch between a state of supplying the test coil with the exciting current and a state of avoiding supplying the test coil with the exciting current; and a phase shifter configured to variably set a phase shift amount of the exciting current, and wherein the signal processor is configured to: set the switch to an open state and generate the detection coil output under the state of avoiding supplying the test coil with the exciting current, to thereby execute a normal operation for extracting the slit pattern; set the switch to a closed state, then switch the phase shift amount used by the phase shifter, and generate the detection coil output under the state of supplying the test coil with the exciting current that has passed through the phase shifter, to thereby execute a self-diagnosis operation; and generate, at a time of the self-diagnosis operation, the detection coil output fixedly set to any one of an H level and an L level based on the phase shift amount without depending on the slit pattern, in combination with all other limitations of claim 1.
Claims 2 and 3, definite and enabled by the specification, are allowed through a dependence on allowed claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN LEE YENINAS whose telephone number is (571)270-0372. The examiner can normally be reached M - F 10 - 6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melissa Koval can be reached on (571) 272-2121. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN L YENINAS/Examiner, Art Unit 2868